Citation Nr: 0303442	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-15843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disorder.

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Casula, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to February 
1960.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1998 RO decision which denied service 
connection for a psychiatric disorder and hearing loss.  The 
Board remanded the case in December 2000 for additional 
development of the evidence.


FINDINGS OF FACT

1.  An acquired psychiatric disorder began many years after 
active duty and was not caused by any incident of service.

2.  Bilateral hearing loss began many years after active duty 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
April 1958 to February 1960.  His service medical records 
show no acquired psychiatric disorder or hearing loss, and 
the February 1960 service separation examination noted the 
psychiatric system, ears, and hearing were normal.  Service 
personnel records show the veteran was repeatedly disciplined 
for fighting and other military violations, and he was 
initially given an other than honorable discharge (after 
service the discharge was upgraded to under honorable 
conditions).

There are no medical records of psychiatric or hearing 
problems for many years after service.  

Private medical records from December 1987 note the veteran 
gave a history of having diminished hearing for 12 years; he 
referred to having pain in the ears after an explosion in 
1980; and he indicated that an audiogram 2 years ago showed 
some hearing loss.  An audiogram in December 1987 indicated 
bilateral hearing loss particularly at high frequencies, and 
the impressions included cochlear degeneration and noise 
trauma.

Medical records from the 1980s and 1990s show the veteran had 
numerous physical complaints.  Beginning in about 1990 it was 
noted that besides physical problems he also had some 
depression or dysthymia.  He reported problems controlling 
his temper.  Beginning in the early 1990s he started taking 
prescribed medication, such as Prozac, for nervous symptoms, 
although he apparently received no other psychiatric therapy.  

In February-March 1998, the veteran was hospitalized at a VA 
facility after an incident in which he had a physical 
altercation with his supervisors at work.  He had worked at 
the company as a warehouseman for about 15 years, and because 
of the incident he lost his job and assault charges were 
pending.  The veteran noted that he had been taking prescibed 
Prozac for a few years but had no other psychiatric 
treatment.  During this VA hospitalization, the veteran 
received psychiatric treatment, and final diagnoses included 
adjustment disorder with mixed disturbance of conduct and 
emotions, depressive disorder, and amnesic disorder.  Various 
physical ailments were also incidentally noted during the 
admission, and one of these was bilateral high frequency 
hearing loss.  

In April 1998, the veteran filed claims for service 
connection for a psychiatric disorder and hearing loss.  

In June 1998, the veteran was awarded Social Security 
Adminstration (SSA) disability benefits.  The SSA found that 
the disabilities entitling him to such benefits were a mood 
disorder and a personality disorder.  It was noted the 
veteran last worked and became disabled in February 1998.  A 
June 1998 SSA psychiatric evaluation led to diagnoses of 
major depression (single episode) and a personality disorder.  
The SSA also considered past VA and private medical records.

The veteran and his wife testified at an RO hearing in August 
1999, and there are also written statements containing 
contentions on the claims for service connection.  In 
essence, the veteran asserts that his disciplinary and 
performance problems during service were indicative of a 
mental problem such as depression, even if a psychiatric 
disorder was not medically recognized or diagnosed until many 
years after service.  He said his first psychiatric treatment 
was with the VA in 1998.  He also maintained that he suffered 
noise exposure/acoustic trauma on multiple occasions in 
service, and that led to his hearing loss which was first 
medically noted in about 1983.

Ongoing medical records continue to note the veteran's 
psychiatric problems.  VA treatment records in 2000 note 
complaints of hearing loss which the veteran claimed was due 
to gunfire noise in service; current audiology led to an 
assessment of high frequency hearing loss of unknown 
etiology.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, Board remand, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims, and of his and the VA's respective responsibilities 
in obtaining evidence.  Relevant identified medical records 
have been obtained.  A VA examination is not necessary to 
decide the claims.  Given the absence of evidence of the 
claimed disorders during service or for many years later, 
there are no proven predicate facts upon which a doctor might 
render a competent medical opinion on a relationship between 
service and the current disorders.  38 C.F.R. § 3.159(c)(4).  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including a psychosis and sensorineural 
hearing loss, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records from the veteran's 1958-1960 active 
duty show no acquired psychiatric disorder.  The veteran had 
multiple military infractions in service, for which he was 
disciplined, but no doctor has ever suggested that these were 
representative of an acquired psychiatric disorder.  The 
veteran asserts this theory, but as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The first medical evidence of a psychiatric disorder 
is from the 1990s, decades after service.  Beginning in the 
early 1990s, the veteran was recognized as having depression, 
coexisting with physical problems, and he began taking 
prescribed medication.  More intensive psychiatric treatment 
began immediatedly after the 1998 episode in which the 
veteran assaulted his supervisors and lost his long-term job.  
There have been diagnoses of an acquired psychiatric 
disorder, such as depression, since then, but the medical 
evidenc does not suggest that such is related to military 
service which ended many years earlier.  One diagnosis in 
recent years is a personality disorder (one of the SSA 
diagnoses), but a personality disorder is not a disability 
for VA compensation purposes, and it may not be service-
connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

With regard to hearing loss, service medical records from the 
veteran's 1958-1960 active duty show normal hearing.  The 
first medical evidence of hearing loss is dated in 1987, at 
which time the veteran complained of decreased hearing for 12 
years and also described post-service acoustic trauma from an 
explosion.  Even the history given in 1987 places the onset 
of hearing loss many years after service.  Later medical 
records, such as a 2000 audiology evaluation, note ongoing 
hearing loss.  It appears the veteran has a current hearing 
loss disability of both ears, under the standards of 
38 C.F.R. § 3.385.  But the medical evidence does not suggest 
that current bilateral hearing loss, first documented many 
years after service, is due to any incident of service.  The 
veteran asserts that noise exposure in service is the cause 
of his current hearing loss, but as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

The weight of the credible evidence demonstrates that an 
acquired psychiatric disorder and bilateral hearing loss 
began many years after service, and these conditions were not 
caused by any incident of service.  The disorders were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).






ORDER

Service connection for a psychiatric disorder is denied.

Service connection for hearing loss is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

